Citation Nr: 1828857	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-42 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1961 to June 1964.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that although the Veteran initially submitted a service connection claim for PTSD, the issue on appeal has now been recharacterized as a service connection claim for an acquired psychiatric disability, to encompass his diagnoses of PTSD, depression and any other mental disabilities of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (ruling that a claim for an acquired psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran asserts that he suffers from PTSD as a result of his military service.  See March 2018 Appellate Brief.  Specifically, the Veteran contends that he endured an in-service stressor event when he was stationed in Rothwestern, Germany in October 1962, during the Cuban missile crisis, in which the mission battalion at the base was pointed point blank at their operating house and remained in that orientation.  See February 2014 Statement in Support of Claim for Service connection for PTSD.  He further indicated that him and fellow soldiers reasoned that it was meant to destroy the structure and everyone in it had to protect secure information and equipment, which could not be destroyed by any other means, before they were "over run by the Russian 3rd Shock Tank Army which was in its jumping off position 15 kilometers" close by.  Id.  He further stated that all other missiles were pointed close to the extent where one was pointed 180 degrees in the opposite direction, and that for two weeks, every time him and fellow soldiers worked over 12 hour shifts, they were certain they would be "fried."  Id.

After the RO undertook to verify the Veteran's in-stressor event, a response from the United States Army Intelligence and Security Command (INSCOM) confirmed that the 184th U.S. Army Security Operations Company for the relevant period the Veteran referred to, was located in Rothwestern, Germany.  See May 2015 INSCOM Correspondence.  While it indicated that references for the incident described by the Veteran could not be found, INSCOM, however, advised that "it should be noted that the nature of most such records is to exclude a great deal of operational detail" and that the "omission of a specific incident should not necessarily be construed as contradicting" the Veteran's claim.  Id.  

In support of his claim, the Veteran submitted a buddy statement from a fellow Veteran, R.M.  In his June 2015 buddy statement, R.M. reported that while stationed at the U.S. Army ASA headquarters in Rothwestern, Germany, it was the height of the cold war with the USSR and their post was only 20 to 30 KM from the Easter German Border.  R.M. further indicated that if a conflict broke out, the Russians could have been at their post within minutes, and that the common belief at the time was that several missiles were aimed at their operations building because they had top secret information equipment there, and that although the Army never told them that directly, the very possibility made them all very nervous.  Id.  

Given that the nature of the operations may be classified information that may not be ascertainable or available for purposes of verifying the in-service stressor articulated by the Veteran, the Board finds that collectively, the response from INSCOM, confirming the 184th U.S. Army Security Operations Company for the pertinent period, and the credible, competent lay statements from R.M. about the in-service event, constitute credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).

Moreover, the Veteran's post-service medical treatment records reflect diagnoses of depression and PTSD.  See April 2006 Letter from Private Physician (reflecting diagnoses of depression and PTSD); see also April 2013 Mental Health Telephone Encounter Note (reflecting a positive screen for depression); see, too December 2013 Social Work Note (reflecting a diagnosis of PTSD and treatment for seasonal depression; and noting as one of various reasons, that during the Cuban missile crisis, due to the nature of the assignment the Veteran was working on, a missile on their base was pointed at the block house where they were situated; he was told that if the missile moved into a declaration of war, the building where they were located would be blown up with them in it, as there was no way to dispose of the material quickly enough; the missile remained pointed at the building where they were located after the crisis was over; and that after President Kennedy was assassinated a year later, he returned to a level 4 alert with the possibility of being blown up for a period of time).

Notwithstanding, the Veteran has not yet been afforded a VA examination on his mental disabilities.  Accordingly, a remand is required for a VA examination on the nature and etiology of his mental disabilities, including depression and PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records, including the most recent treatment records, and associate them with the claims file.

2.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of all diagnosed psychiatric disabilities, including and not limited to, PTSD and depression.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  With respect to each diagnosed psychiatric disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability was incurred in-service or was otherwise caused by an in-service injury, event, stressor or illness.

b.  Consider all lay statements from the Veteran, including his reported in-service stressor event, as credible evidence, unless there is reason to believe that the information being provided is not credible.

c.  If it is determined that there is another likely etiology for the Veteran's acquired psychiatric disability, please indicate and provide a clear, detailed explanation.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring compliance, readjudicate the claim.  If the issue remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




